Citation Nr: 0202324	
Decision Date: 03/12/02    Archive Date: 03/15/02

DOCKET NO.  00-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision by the VA Regional 
Office (RO) in Manila, which determined that the appellant's 
deceased spouse, upon whose alleged service VA death benefits 
are claimed, had no qualifying service in the Armed Forces of 
the United States.  The appellant perfected an appeal of that 
decision.  In March 2001, the Board remanded the claim.  


FINDING OF FACT

The appellant's deceased spouse is not shown to have had 
qualifying service in the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant has not established basic eligibility for 
benefits under the laws administered by VA.  38 U.S.C.A. §§ 
101(2), 101(24), 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.9 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-

grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2001).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's January 2000 decision that the 
evidence did not show that the criteria for basic eligibility 
for benefits under the laws administered by VA had been met.  
That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), and supplemental 
statement of the case (SSOC), informed the appellant of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions 

in the rating decision, SOC, and the SSOC sent to the 
appellant informed her of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable evidence not of record that might aid her 
claim or that might be pertinent to the bases of the denied 
claim.  The RO also requested verification of service from 
the National Personnel Records Center.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The appellant asserts that she is entitled to VA death 
benefits.  She contends that her husband, who passed away in 
1987, had eligible service during World War II, to include 
being held as a prisoner of war by the Japanese Government 
for no less than 30 days.

In January 2000, the RO denied the claim after it determined 
that her deceased spouse did not have recognized active 
military service for the purpose of eligibility for VA 
benefits.  The appellant appealed, and in March 2001, the 
Board remanded 

the claim for the scheduling of a hearing, and to ensure 
compliance with the VCAA.  In July 2001, a hearing was held 
in which the appellant stated that she did not have any 
evidence to submit to show that her deceased husband had 
qualifying service.  The hearing officer stated that the 
record would be held open for 60 days so that she could 
submit additional evidence.  However, it does not appear that 
any new evidence was submitted.  In September 2001, the RO 
affirmed its denial of the claim.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310.

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. § 3.1(d).  In determining whether 
an individual had any recognized active service, service in 
the Commonwealth Army of the Philippines is included, from 
and after the dates they were called into service of the 
Armed Forces of the United States.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.8(c).  The "Armed Forces" is defined as including 
only "the United States Army, Navy, Marine Corps, Air Force, 
and Coast Guard, including their Reserve components."  38 
C.F.R. § 3.1(a).  Service as a guerrilla is also included if 
the individual served under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States forces.  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.8(d).  The period of active service will be from 
the date certified as the date of enlistment or 

the date of report for active duty, whichever is later, to 
the date of release from active duty or discharge, but in the 
case of members of the Commonwealth Army no later than June 
30, 1946.  38 C.F.R. § 3.9(a).  The active service in the 
guerrilla forces will be the period certified by the service 
department.  38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the service department.  VA may 
accept that evidence if the evidence is a document issued by 
the service department, the document contains the needed 
information, and VA finds that the document is genuine and 
that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203.

Between 1997 and 1998, the appellant submitted three claims 
forms (VA Form 21-534) for death benefits.  She also wrote 
several letters to VA.  In the claims forms, she asserted 
that the veteran had served with Signal Corps, 41st Signal 
Company, 41st Division PA (Philippine Army), USAFFE (United 
States Armed Forces in the Far East), between December 1941 
and February 1945.  In her letters, she argued that she was 
entitled to the claimed benefits because her husband had been 
a prisoner of war (POW) for no less than 30 days, and because 
his cause of death was related to beriberi disease incurred 
while the veteran was a POW.  She asserted that entitlement 
was warranted based on "liberalized POW legislation" as 
contained in Public Law 97-37 and 100-322.  See Pub. L. No. 
97-37, 95 Stat. 935-37 (1981) (as codified at 38 U.S.C.A. § 
1112(b)); Pub. L. No. 100-322 (1988).  In conjunction with 
her claim for DIC benefits the appellant submitted a death 
certificate showing that her spouse died in September 1987.  
The appellant also submitted two lay statements, received in 
June 1997.  One of these lay statements is signed by two 

men who assert that they served in the USAFFE and were POW's 
during that time, and that the appellant's deceased spouse 
was a "co-POW" for no less than 30 days at the same time as 
them, in a camp at O'Donnell, Capas, Tarlac, Philippines.  
They state that during captivity, the appellant's deceased 
spouse suffered from several illnesses, to include beriberi.  
The other lay statement is written by two people who assert 
that they were neighbors of the appellant and her deceased 
spouse from about 1950 to 1970, and that the appellant's 
deceased spouse suffered from various ailments during that 
time.  

In September 1999, the RO wrote to the appellant, informing 
her that her file had been lost, and that it was in the 
process of being reconstructed.  She was requested to provide 
evidence in support of her claim, to include any medical 
evidence, VA correspondence, rating decisions or other 
pertinent papers.  That same month, the RO sent a request to 
the National Personnel Records Center (NPRC) in an attempt to 
verify the appellant's spouse's service.  

In November 1999, the RO received documentation from the NPRC 
pertaining to the appellant's claim.  The NPRC referred the 
RO to an accompanying "request for army information" (VA 
Form 3101), dated in December 1957.  This document shows that 
the United States Army Reserve Personnel Center (ARPERCEN) 
provided certification that the appellant's spouse had no 
recognized guerrilla service, nor had he been a member of the 
Philippine Commonwealth Army or in the service of the Armed 
Forces of the United States.  The NPRC's response was also 
accompanied by a claim form completed by the deceased 
appellant's spouse in September 1957, which showed that he 
reported serving with the "Straughn Fil-American Irregular 
Troops (David's Command) 111 Army Corps," from October 1942 
to April 1945.  

The RO also obtained a copy of a January 1958 VA decision in 
which the appellant's deceased spouse was informed that his 
compensation claim was denied because he did not have 
qualifying service according to the Department of the Army. 

In October 1999, the appellant submitted a medical 
certificate, dated in February 1997, which indicates that her 
deceased spouse received treatment for several conditions 
between 1973 and 1987.  

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by the United States service department.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
"VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, the Court has held that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  The certification of 
service from the service department (ARPERCEN), which 
indicates that the appellant's deceased spouse had no 
qualifying service in the Armed Forces of the United States, 
is therefore binding on VA.  Id.; Spencer v West, 13 Vet. 
App. 376 (2000).  The Board finds, therefore, that the 
appellant's deceased spouse had no qualifying service in the 
Armed Forces of the United States, that he was not a 
"veteran" for VA benefit purposes, and that the appellant is 
not eligible for benefits under the laws administered by VA.  
Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).



ORDER

The claim to establish eligibility for benefits under the 
laws administered by VA is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

